WHATLEY, Judge.
Collado appeals his convictions for armed burglary of a conveyance, armed grand theft, and grand theft. We affirm his convictions •without discussion. However, we reverse the three-year minimum mandatory portion of his sentence.
Collado was given a three-year minimum mandatory sentence for his armed burglary conviction. In Poiteer v. State, 627 So.2d 526 (Fla. 2d DCA 1993), this court held that section 775.087(2), Florida Statutes (1993), requires actual physical possession before a minimum mandatory term may be imposed for possession of a firearm. Here, there is no evidence in the record that Collado possessed a firearm. Therefore, the imposition of the three-year minimum mandatory sentence was improper.
Accordingly, we affirm Collado’s convictions and reverse the three-year minimum mandatory sentence for his armed burglary conviction. His sentences are otherwise affirmed.
. ALTENBERND, A.C.J., and NORTHCUTT, J., concur.